Citation Nr: 1710453	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chronic lumbar strain prior to August 21, 2015, to include the propriety of the reduction from 20 to 10 percent, effective October 1, 2009.  

2.  Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain for the period beginning August 21, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In January 2015, the Board remanded the issue on appeal for additional evidentiary development.  All requested development has been completed and the issue has been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA, that contains the transcript of the January 2014 video conference hearing, as well as VA treatment records dated from July 2006 to June 2015, all of which have been considered by the AOJ and the Board.  

For reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

The Veteran is seeking an increased rating for his service-connected chronic lumbar strain disability.  

The Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, including in October 2007, February 2009, and August 2015, nor the VA treatment records dated from 2007 to 2015, demonstrate range of motion testing for the lumbar spine in passive motion or in nonweight-bearing situations.  As a result, none of the VA spine examinations of record fully satisfy the requirements of Correia.  

Therefore, the Board will remand the claim for a new VA examination.  

While the appeal is in remand status, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from August 2015 to the present.  In this regard, the Board notes that, as directed in the January 2015 remand, the AOJ requested the Veteran submit a completed authorization and consent form to obtain records from his private chiropractor.  See June 2015 letter to Veteran.  While the Veteran did not respond to the AOJ's initial request, he should be invited to provide the requested information again while the appeal is in remand status.   

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any outstanding private health care providers who have treated his lumbar spine disability since September 2007, including his private chiropractor, and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

Obtain the Veteran's VA treatment records dated from August 2015 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA spine examination to assess the current severity and manifestations of his service-connected lumbar spine disability.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the lumbar spine.  

The examiner should also provide a retrospective opinion on the lumbar spine range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since September 2007, if possible.  

The examiner should also indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, rotation, and side to side bending), to include a discussion of whether his pain is ameliorated by his medication regimen.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  

The examiner should also identify the functional impairment caused by the Veteran's lumbar spine disability, including the impact the Veteran's service-connected lumbar spine disability has on his daily activities and employment. 

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above and any other development deemed necessary, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




